EXHIBIT 10.1

 

CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This CONSENT AND AMENDMENT NO. 2 (this “Amendment No. 2”), dated as of
January 11, 2010, to the Existing Credit Agreement referenced below, is entered
into by and among:  (i) KKR FINANCIAL HOLDINGS LLC, a Delaware limited liability
company (“KKR Financial”), KKR TRS HOLDINGS, LTD., a Cayman Islands company
(“KKR TRS LTD”), KKR FINANCIAL HOLDINGS II, LLC, a Delaware limited liability
company (“KKR Holdings II”), KKR FINANCIAL HOLDINGS III, LLC, a Delaware limited
liability company (“KKRHoldings III”), KKR FINANCIAL HOLDINGS, INC., a Delaware
corporation (“KKR Holdings”), KKR FINANCIAL HOLDINGS, LTD., a Cayman Islands
company (“KKR Holdings LTD”), and KKR FINANCIAL CLO 2009-1, LTD., a Cayman
Islands company (“KKR CLO 2009-1”, and collectively with KKR Financial, KKR TRS
LTD, KKR Holdings II, KKR Holdings III, KKR Holdings and KKR Holdings LTD, the
“KKR Entities” and each, individually, a “KKR Entity”), as Borrowers, (ii) BANK
OF AMERICA, N.A., a national banking association (together with its successors
in interest, “BofA”), as Administrative Agent and a Lender, and (iii) CITICORP
NORTH AMERICA INC., a Delaware corporation (together with its successors in
interest, “Citicorp”), as a Lender.

 

RECITALS

 

WHEREAS, the KKR Entities, BofA, Citicorp, Banc of America Securities LLC and
Citigroup Global Markets Inc. are party to that certain Credit Agreement dated
as of November 10, 2008 (as amended by Amendment No. 1, dated as of August 5,
2009, the “Existing Credit Agreement”; and as amended by this Amendment No. 2
and as the same may be further amended, supplemented or otherwise modified from
time to time in accordance with its terms, the “Credit Agreement”);

 

WHEREAS, the KKR Entities have requested that the Administrative Agent, with the
consent of the Required Lenders, permit KKR Financial to issue Convertible
Securities (as defined in Section 3(a) hereof), on terms substantially similar
to those terms set forth in the Transaction Overview, provided by KKR Financial
to the Lenders on January 6, 2010 (or on such other terms that do not, in the
Administrative Agent’s reasonable judgment, as evidenced by a writing signed by
an officer of the Administrative Agent responsible for administration of the
Loans, materially impair the prospects of repayment of the Obligations by the
Borrowers or impair any Borrower’s creditworthiness), and to use
(a) substantially all of the proceeds therefrom (i) to repurchase all or a
portion of its existing 7.00% Convertible Senior Notes Due 2012 (the “2012
Notes”) and/or (ii) to prepay the Loans and (b) the remaining proceeds therefrom
for other general corporate purposes (such issuance and application of proceeds,
collectively, the “Transaction”);

 

WHEREAS, the parties hereto wish to amend the Existing Credit Agreement with
respect to certain other matters set forth herein;

 

WHEREAS, pursuant to Section 10.01 thereof, no amendment or waiver of any
provision of the Existing Credit Agreement or any other Loan Document, and no
consent to any departure by any Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the applicable Borrower, as the case
may be, and acknowledged by the Administrative

 

--------------------------------------------------------------------------------


 

Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent may have the effects set forth in the first proviso
to Section 10.01 of the Existing Credit Agreement without the written consent of
each Lender or each affected Lender, as applicable; and provided, further, that
no such amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under the Existing Credit Agreement
or any other Loan Document;

 

WHEREAS, BofA is, as of the date hereof, the Administrative Agent under the
Existing Credit Agreement;

 

WHEREAS, BofA and Citicorp constitute, as of the date hereof, all of the Lenders
under the Existing Credit Agreement; and

 

WHEREAS, the KKR Entities constitute, as of the date hereof, all of the
Borrowers under the Existing Credit Agreement;

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties agree as follows:

 

Section 1.      Defined Terms.   Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
in this Amendment No. 2 (including in the recitals hereto) have the respective
meanings set forth in the Existing Credit Agreement.

 

Section 2.      Consent and Waiver.   Subject to the accuracy of the
representations and warranties contained in Section 5 hereof and further subject
to the performance of the Transaction in accordance with the definition of
“Transaction” herein, the Required Lenders hereby:

 


(A)   CONSENT TO THE TRANSACTION AND HEREBY WAIVE ANY DEFAULT OR EVENT OF
DEFAULT ARISING THEREFROM SOLELY FOR THE PURPOSE OF PERMITTING THE TRANSACTION;
AND


 


(B)   ACKNOWLEDGE AND CONFIRM THAT THE REPURCHASE OF 2012 NOTES IN CONNECTION
WITH THE TRANSACTION SHALL NOT SERVE TO REDUCE THE AMOUNT OF CONVERTIBLE
SECURITIES AVAILABLE TO BE REPURCHASED BY THE BORROWERS PURSUANT TO
SECTION 7.06(A) OF THE CREDIT AGREEMENT.


 

Section 3.      Amendments.   From and after the Effective Date, the Existing
Credit Agreement shall be amended as follows:

 


(A)   THE FOLLOWING DEFINITIONS SHALL BE ADDED TO SECTION 1.01 OF THE EXISTING
CREDIT AGREEMENT IN ALPHABETICAL ORDER RELATIVE TO THE OTHER WORDS, TERMS AND
PHRASES DEFINED THEREIN:


 

““AMENDMENT NO. 2” MEANS THAT CERTAIN CONSENT AND AMENDMENT NO. 2, DATED
JANUARY 11, 2010, TO THIS AGREEMENT.”

 

2

--------------------------------------------------------------------------------


 

““CONVERTIBLE SECURITIES” MEANS, WITH RESPECT TO ANY PERSON, THE EQUITY
INTERESTS IN SUCH PERSON COMPRISED OF SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF (OR OTHER OWNERSHIP OR PROFIT
INTERESTS IN) SUCH PERSON.”

 


(B)   THE DEFINITION OF “COMMITMENT” IN SECTION 1.01 OF THE EXISTING CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING THE PROVISO AT THE END OF SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING SUCH PROVISO WITH THE FOLLOWING:


 

“PROVIDED THAT EACH SUCH AMOUNT SET FORTH IN CLAUSES (1) AND (2), RESPECTIVELY,
OF THIS DEFINITION SHALL BE ADJUSTED FROM TIME TO TIME IN ACCORDANCE WITH THIS
AGREEMENT, INCLUDING IN CONNECTION WITH A PREPAYMENT OF THE LOANS IN ACCORDANCE
WITH SECTION 2.04(B), A TERMINATION OR REDUCTION CONTEMPLATED BY SECTION 2.05
AND/OR A TRANSFER OR ASSIGNMENT CONTEMPLATED BY SECTION 10.06.”

 


(C)   SECTION 2.04(B) OF THE EXISTING CREDIT AGREEMENT IS DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(B) IF THE BORROWERS PREPAY ALL OR ANY PORTION OF THE LOANS IN ACCORDANCE WITH
THE CONSUMMATION OF THE TRANSACTION, WITHIN THE MEANING OF AND AS CONTEMPLATED
BY AMENDMENT NO. 2, THEN THE AGGREGATE COMMITMENT AMOUNT SHALL BE PERMANENTLY
REDUCED BY THE AMOUNT OF SUCH PREPAYMENT.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY THE LENDERS OF ANY SUCH REDUCTION OF THE AGGREGATE COMMITMENTS. 
ANY REDUCTION OF THE AGGREGATE COMMITMENT AMOUNT SHALL BE APPLIED TO THE
COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE PERCENTAGE.”

 


(D)   SECTION 7.06(A) OF THE EXISTING CREDIT AGREEMENT IS DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(A) SO LONG AS (I) NO EVENT CONSTITUTING A DEFAULT UNDER SECTIONS 8.01(A),
8.01(F) OR 8.01(H) SHALL HAVE OCCURRED AND BE CONTINUING, AND (II) NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IN EACH CASE, AT THE TIME THEREOF
OR WOULD RESULT THEREFROM, KKR FINANCIAL MAY (A) SUBJECT TO SECTION 7.09(C),
DECLARE AND MAKE RESTRICTED PAYMENTS IN CASH TO ANY PERSON THAT OWNS AN EQUITY
INTEREST (OTHER THAN CONVERTIBLE SECURITIES OR TRUST PREFERRED INDEBTEDNESS) IN
KKR FINANCIAL, RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE TYPE OF
EQUITY INTEREST OF THE APPLICABLE CLASS OR SERIES IN RESPECT OF WHICH SUCH
RESTRICTED PAYMENT IS BEING MADE, AND (B) DECLARE AND MAKE RESTRICTED PAYMENTS
IN CASH TO THE HOLDERS OF CONVERTIBLE SECURITIES OR TRUST PREFERRED INDEBTEDNESS
OF KKR FINANCIAL IN ORDER TO (X) MAKE RATABLE DISTRIBUTIONS CONSTITUTING
SCHEDULED PAYMENTS MADE IN ACCORDANCE WITH THE TERMS AND PROVISIONS GOVERNING
SUCH CONVERTIBLE SECURITIES OR TRUST PREFERRED INDEBTEDNESS, AS APPLICABLE AND
(Y) EFFECT A REPURCHASE, REDEMPTION, RETIREMENT, ACQUISITION OR TERMINATION OF,
OR SETTLE THE CONVERSION OF, SUCH CONVERTIBLE SECURITIES OR TRUST PREFERRED
INDEBTEDNESS; PROVIDED THAT RESTRICTED PAYMENTS UNDER THIS CLAUSE (Y) MAY NOT BE
MADE UNLESS (I) AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF ALL SUCH
RESTRICTED

 

3

--------------------------------------------------------------------------------


 

PAYMENTS MADE SINCE THE AMENDMENT EFFECTIVE DATE WOULD NOT EXCEED $50,000,000
AND (II) NO BORROWING BASE DEFICIENCY EXISTS.”

 


(E)   SECTION 7.06(C) OF THE EXISTING CREDIT AGREEMENT IS DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“THE BORROWERS AND EACH SUBSIDIARY MAY, SUBJECT TO SECTION 7.14, DECLARE AND
MAKE DIVIDEND PAYMENTS OR ANY OTHER RESTRICTED PAYMENTS (INCLUDING, FOR
AVOIDANCE OF DOUBT, ANY DISTRIBUTIONS FOR PURPOSES OF SETTLING THE CONVERSION OF
CONVERTIBLE SECURITIES) PAYABLE SOLELY IN THE COMMON STOCK OR OTHER COMMON
EQUITY INTERESTS OF SUCH PERSON.”

 

Section 4.      Conditions to Amendment No. 2.   This Amendment No. 2 shall
become effective as of the date (the “Effective Date”) the Administrative Agent
shall have received counterparts of this Amendment No. 2 duly executed by the
KKR Entities and each of the Required Lenders.

 

Section 5.      Representations and Warranties.   Each of the KKR Entities
hereby represents and warrants that:

 


(A)   NO DEFAULT OR EVENT OF DEFAULT CURRENTLY EXISTS UNDER THE EXISTING CREDIT
AGREEMENT.


 


(B)   ALL REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT ARE
TRUE AND CORRECT AS OF THE DATE HEREOF AND AS IF MADE ON THE DATE HEREOF (EXCEPT
THAT, TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER
TO AN EARLIER DATE, THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND
EXCEPT THAT, FOR PURPOSES OF THIS SECTION 5(B), THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF SECTION 5.05 OF THE CREDIT
AGREEMENT SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO SUBSECTIONS (A) AND (B), RESPECTIVELY, OF SECTION 6.01 OF THE CREDIT
AGREEMENT).


 


(C)   EACH BORROWER (I) IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING AND, AS
APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY AND
ALL REQUISITE GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO
(A) OWN OR LEASE ITS ASSETS AND CARRY ON ITS BUSINESS AND (B) EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS UNDER THIS AMENDMENT NO. 2 AND THE EXISTING CREDIT
AGREEMENT, AS AMENDED BY THIS AMENDMENT NO. 2, AND (III) IS DULY QUALIFIED AND
IS LICENSED AND, AS APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION OR LICENSE; EXCEPT IN EACH
CASE REFERRED TO IN CLAUSE (C)(II)(A) OR (C)(III), TO THE EXTENT THAT FAILURE TO
DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)   THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH BORROWER OF THIS AMENDMENT
NO. 2 AND THE EXISTING CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT NO. 2,
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL
ACTION, AND DO NOT AND WILL NOT: (I) CONTRAVENE THE TERMS OF ANY OF SUCH
PERSON’S ORGANIZATION DOCUMENTS; (II) CONFLICT WITH OR RESULT IN ANY BREACH OR
CONTRAVENTION OF, OR REQUIRE ANY PAYMENT TO BE MADE UNDER (A) ANY CONTRACTUAL
OBLIGATION TO WHICH SUCH PERSON IS A PARTY OR AFFECTING SUCH PERSON OR THE

 

4

--------------------------------------------------------------------------------



 


PROPERTIES OF SUCH PERSON OR ANY OF ITS SUBSIDIARIES OR (B) ANY ORDER,
INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD
TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT; (III) VIOLATE ANY LAW; EXCEPT,
IN EACH CASE REFERRED TO IN CLAUSE (D)(II) OR (D)(III), TO THE EXTENT SUCH
CONFLICT, BREACH, CONTRAVENTION, PAYMENT OR VIOLATION WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR (IV) RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY ASSET OF ANY OF THE BORROWERS OR ANY OF THEIR
SUBSIDIARIES OTHER THAN THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS.


 


(E)   NO APPROVAL, CONSENT, EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR
NOTICE TO, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS
NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE
BY, OR ENFORCEMENT AGAINST, ANY BORROWER OF THIS AMENDMENT NO. 2 OR THE EXISTING
CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT NO. 2, EXCEPT FOR SUCH APPROVALS,
CONSENTS, EXEMPTIONS, AUTHORIZATIONS OR OTHER ACTIONS, NOTICES OR FILINGS AS
HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT OR WHERE THE FAILURE
TO OBTAIN OR MAKE SUCH APPROVALS, CONSENTS, EXEMPTIONS, AUTHORIZATIONS OR OTHER
ACTIONS, NOTICES OR FILINGS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(F)    THIS AMENDMENT NO. 2 HAS BEEN DULY EXECUTED AND DELIVERED BY EACH
BORROWER. THIS AMENDMENT NO. 2, AND THE EXISTING CREDIT AGREEMENT, AS AMENDED BY
THIS AMENDMENT NO. 2, EACH CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF
EACH BORROWER THAT IS PARTY THERETO, ENFORCEABLE AGAINST EACH SUCH BORROWER IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW.


 


(G)   EXCEPT AS DISCLOSED IN SCHEDULE 5.06 OF THE CREDIT AGREEMENT, NO ACTION,
SUIT, INVESTIGATION OR PROCEEDING IS PENDING OR THREATENED IN ANY COURT OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL INSTRUMENTALITY THAT PURPORTS TO AFFECT
ANY BORROWER OR ANY SUBSIDIARY THEREOF OR ANY TRANSACTION CONTEMPLATED BY THE
LOAN DOCUMENTS, IF SUCH ACTION, SUIT, INVESTIGATION OR PROCEEDING COULD HAVE A
MATERIAL ADVERSE EFFECT.


 


(H)   IMMEDIATELY PRIOR TO AND FOLLOWING THE TRANSACTIONS CONTEMPLATED HEREIN,
EACH OF THE BORROWERS SHALL BE SOLVENT.


 

Section 6.      Counterparts.    This Amendment No. 2 may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Amendment No. 2
by signing any such counterpart.

 

Section 7.      Relation to the Credit Agreement.   Upon its becoming effective
in accordance with Section 2 hereof, this Amendment No. 2 shall constitute an
integral part of the Credit Agreement.

 

Section 8.      Continued Effectiveness.    From and after the Effective Date,
each reference in the Existing Credit Agreement to “this Agreement,” “this
Credit Agreement,” “herein,” “hereof,” “hereunder” or any like expression
referring to the Existing Credit Agreement, shall be deemed to refer to the
Existing Credit Agreement as amended by this Amendment No. 2.  The Existing
Credit Agreement, other than as amended hereby, shall remain

 

5

--------------------------------------------------------------------------------


 

unchanged and in full force and effect. Each of the parties hereto, by its
execution and delivery of this Amendment No. 2, confirms that all of its
obligations under the Existing Credit Agreement, as amended hereby, remain
unchanged and in full force and effect. Each of the parties hereto agrees to
execute and deliver all such further agreements or documents, if any, as shall
be necessary to give effect to the provisions of this Amendment No. 2.

 

Section 9.      Limited Effect.    This Amendment No. 2 is limited solely to the
matters expressly set forth herein and is specific in time and in intent and,
except as provided herein, does not constitute, nor should it be construed as, a
waiver or amendment of any other term or condition, right, power or privilege
under the Existing Credit Agreement or under any agreement, contract, indenture,
document or instrument mentioned therein; nor does it preclude or prejudice any
rights of the parties thereunder, or any exercise thereof or the exercise of any
other right, power or privilege, nor shall it (except as contemplated hereby)
require any of the parties hereto to agree to an amendment, waiver or consent
for a similar transaction or on a future occasion, nor shall any future waiver
of any right, power, privilege or default hereunder, or under any agreement,
contract, indenture, document or instrument mentioned in the Existing Credit
Agreement, constitute a waiver of any other right, power, privilege or default
of the same or of any other term or provision.

 

Section 10.    Survival of Representations and Warranties.    All
representations and warranties made hereunder or under any document delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery hereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf,
and shall continue in full force and effect as long as any Loan or any other
Obligation under the Credit Agreement shall remain unpaid or unsatisfied or any
Lender shall have a Commitment under the Credit Agreement.

 

Section 11.    Further Miscellaneous Provisions. Unless stated otherwise herein,
(a) headings and captions shall not be construed in interpreting provisions of
this Amendment No. 2, and (b) if any part of this Amendment No. 2 is for any
reason found to be unenforceable, all other portions of it shall nevertheless
remain enforceable. Section 10.14 of the Existing Credit Agreement is
incorporated herein by reference and made a part hereof as if set forth herein
in full, except that references to “this Agreement” or to “this Agreement or any
other Loan Document” set forth in such sections as incorporated herein shall be
deemed to mean “this Amendment No. 2.”

 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to the
Existing Credit Agreement to be duly executed as of the date first above
written.

 

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

by

 

 

 

/s/ Michael R. McFerran

 

 

Name: Michael R. McFerran

 

 

Title: Authorized Signatory

 

 

 

 

 

KKR FINANCIAL HOLDINGS II, LLC

 

 

 

by

 

 

 

/s/ Michael R. McFerran

 

 

Name: Michael R. McFerran

 

 

Title: Authorized Signatory

 

 

 

 

 

KKR FINANCIAL HOLDINGS III, LLC

 

 

 

by

 

 

 

/s/ Michael R. McFerran

 

 

Name: Michael R. McFerran

 

 

Title: Authorized Signatory

 

 

 

 

 

KKR FINANCIAL HOLDINGS, INC.

 

 

 

by

 

 

 

/s/ Michael R. McFerran

 

 

Name: Michael R. McFerran

 

 

Title: Authorized Signatory

 

 

 

 

 

KKR FINANCIAL HOLDINGS, LTD.

 

 

 

by

 

 

 

/s/ Michael R. McFerran

 

 

Name: Michael R. McFerran

 

 

Title: Authorized Signatory

 

 

 

 

 

KKR TRS HOLDINGS, LTD.

 

 

 

by

 

 

 

/s/ Michael R. McFerran

 

 

Name: Michael R. McFerran

 

 

Title: Authorized Signatory

 

[Signature page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

 

KKR FINANCIAL CLO 2009-1, LTD.

 

 

 

by

 

 

 

/s/ Michael R. McFerran

 

 

Name: Michael R. McFerran

 

 

Title: Authorized Signatory

 

[Signature page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent and as a Lender

 

 

 

by

 

 

 

/s/ Laura Werner

 

 

Name: Laura Werner

 

 

Title:Vice President

 

[Signature page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

 

CITICORP NORTH AMERICA, INC.,
as a Lender

 

 

 

by

 

 

/s/ Alexander F. Duka

 

 

Name: Alexander F. Duka

 

 

Title:Managing Director/Senior Credit Officer

 

[Signature page to Amendment No. 2]

 

--------------------------------------------------------------------------------